DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Status of Claims
Claim(s) 1 and 3-15 are pending in the application. Claim 2 has been canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,3-6, 8-13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Charpentier (US 2017/0023260) in view of Pryor (US 2010/0182136)
As Per Claim 1,  Charpentier discloses an induction heating cooking apparatus [abstract] comprising: 
a top plate [Fig. 2, #6] positioned above a main body [Fig. 1, #1], on which a cooking container is placed [Fig. 1, #21];
 a working coil [Fig. 3, #7] positioned below the top plate [Fig. 1, #9], and configured to generate a magnetic field for induction heating the cooking container [Par. 33; “…at least one heating element (or heater element), for example one or more radiant or halogen elements or one or more gas burners and/or one or more inductive heating means, these heating means generally being located under the worktop and hidden by the latter when turned off….”]; 
a projector [Fig. 1, #8] positioned in front of the working coil [Fig. 3, #7], and configured to output cooking information [Par. 77; “…The sources (8) are for example formed by a plurality of LEDs borne by a base housed in a profile, and for example integrated into an extractor hood (14) located plumb above the worktop. These sources, apart from signaling heating zones, may also or alternatively serve to illuminate (locally or entirely) the worktop, or to display by projection various items of information, such as data to be displayed, culinary recipes (11), etc.…”]; and
 a reflector [Fig. 2, #5] positioned between the working coil  [Fig. 3, #7] and the projector [Fig. 3, #8], and configured to receive the cooking information. [Par. 77; “…These sources, apart from signaling heating zones, may also or alternatively serve to illuminate (locally or entirely) the worktop, or to display by projection various items of information, such as data to be displayed, culinary recipes (11), etc….” the reference clearly discloses that information with regards to the cooking operation is reflected on to the worktop (5), which the examiner is interpreting as being a reflector.]; and 
wherein the reflector [Fig. 1, #5] is configured to perform one of reflecting, projecting, and image-forming [Par. 77; “…These sources, apart from signaling heating zones, may also or alternatively serve to illuminate (locally or entirely) the worktop, or to display by projection various items of information, such as data to be displayed, culinary recipes (11), etc….”] the cooking information toward the top plate [Fig. 1, #9].
Charpentier does not explicitly disclose the projector and the reflector are positioned underneath the top plate.  
Pryor, much like Charpentier, pertains to a field of control of home appliances. [abstract] 
Pryro discloses the projector [Fig. 9a, #projector] and the reflector [Fig. 9a, #901] are positioned underneath the top plate [Fig. 9, #900]; and

    PNG
    media_image1.png
    495
    729
    media_image1.png
    Greyscale

wherein an angle [Fig. 9a, #B above] between an optical axis [Fig. 9a, #A] of the projector [Fig. 9a, #Projector] and the reflector [Fig. 9a, #901] with respect to the top plate [Par. 131; “…As shown the projector 685 (controlled by computer 690 which receives inputs from the knob, switch and touch screen commands) may be angled to project obliquely onto the rear surface of the screen and control surface at an angle such as shown in FIG. 4…” the reference explicitly discloses that the projector is angle to project obliquely, in which the angle, depicted in Figure 9A, #B above, must be an acute angle, as the opposing angle is oblique, which acute angles encompass all degrees below 90 (including 10 degrees)  (https://www.merriam-webster.com/dictionary/acute#synonyms ). Also, an “optical axis” in itself is broad, as there is no structural limitations was to what defines said optical axis, other than saying one exists.]
With regards to the limitation “…the angle is less than 10 degrees…”, As stated in MPEP 2144.05, “…In the case where the claimed ranges "…overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")…” In this instance, the acute angle [Fig. 9, #B above] encompasses the range of being less than 10 degrees, and thus reads on the claim limitation.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the reflector and projector as taught by Charpentier in view of the reflector and projector as taught by Pyor to further include the projector and the reflector are positioned underneath the top plate and wherein an angle between an optical axis of the projector and the reflector with respect to the top plate is less than 10 degrees to ensure that information is easily and readily available for a user to observe.  
As Per Claim 3, Charpentier discloses wherein the reflector [Fig. 3, #5] is positioned closer to the working coil [Fig. 3, #7] among the projector [Fig. 3, #8] and the working coil [Fig. 3, #7].
As Per Claim 4, Charpentier discloses wherein the reflector [Fig. 1, #5] comprises one of a flat reflector [Fig. 1, #5] and a curved reflector.
As Per Claim 5, Charpentier discloses wherein a width [refer to annotated Fig. 1, #A below] of the flat reflector is greater than or equal to a diameter of the working coil [Fig. 3, #7; considering that the reflector (5) encompasses the entire width of the table, in which the coil is placed under (refer to Figure 3, #7) it’s clear that the width is greater than that of the diameter of the coil]

 
    PNG
    media_image2.png
    676
    1051
    media_image2.png
    Greyscale



As Per Claim 6, Charpentier discloses all limitations of the invention except wherein an area of the curved reflector is greater than or equal to a diameter of the working coil.
Pryor, much like Charpentier, pertains to a field of control of home appliances. [abstract] 
Pryro discloses an area of the curved reflector [Fig. 1c, #150] is greater than or equal to a diameter of the heater [Fig. 1b, #136; as it can be clearly seen in Fig. 1c, the curved reflector (150) stretches across the entire curved counter top, which as can clearly be shown, is an area greater than that of the heater (136)]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the reflector as taught by Charpentier in view of the curved reflector as taught by Pryro to further include an area of the curved reflector is greater than or equal to a diameter of the working coil to ensure that information is easily and readily available for a user to observe.  
As Per Claim 8, Charpentier discloses wherein the cross-section of the reflector [Fig. 1, #5] comprises one of a convex lens, a concave lens, an ellipse, a quadrangle [Fig. 1, #5], or a quadrangle with rounded corners.
As Per Claim 9, Charpentier discloses a first partition [Fig. 3, #10] positioned between the top plate [Fig. 3, #6] and the bottom surface of the main body [Fig. 3, #2], wherein the working coil [Fig. 3, #7] and the reflector [Fig. 3, #5] are positioned in the first partition [Fig. 3, #10].
As Per Claim 10, Charpenteir explicitly discloses the first partition [Fig. 3, #10] is configured to have a material capable of shielding a magnetic field generated in the working coil [Fig. 3, #7; the claim broadly reads merely “a material”, and had the partition not been made of a material of shielding a magnetic field generated in the induction heating process, it would render the entire apparatus inoperable as the magnetic field would alter the function of the table top]. 
As Per Claim 11, Charpentier discloses all limitations of the invention except wherein the first partition comprises an opening, and wherein a part of the projector is positioned through the opening.
Pryor, much like Charpentier, pertains to a field of control of home appliances. [abstract] 
Pryro discloses the first partition comprises an opening [Fig. 1a, #111] , and wherein a part of the projector [Fig. 1a, #105] is positioned through the opening [Fig. 1a, #111] 
Pyro discloses the benefits of the partition in that it protects the projecting equipment. [Par. 77] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the partition as taught by Charpentier in view of the partition as taught by Pryor to further include the first partition comprises an opening, and wherein a part of the projector is positioned through the opening to protect the projecting equipment. [Par. 77]
As Per Claim 12, Charpenteir discloses wherein the cooking information is output from the projector at a predetermined angle to the reflector. [Par. 77; “…These sources, apart from signaling heating zones, may also or alternatively serve to illuminate (locally or entirely) the worktop, or to display by projection various items of information, such as data to be displayed, culinary recipes (11), etc….”]
As Per Claim 13, Charpentier discloses wherein the top plate [Fig. 1, #9] comprises a clearance area, and wherein the cooking information is provided through the opening clearance area. [Par. 77; “…and for example integrated into an extractor hood (14) located plumb above the worktop. These sources, apart from signaling heating zones, may also or alternatively serve to illuminate (locally or entirely) the worktop, or to display by projection various items of information, such as data to be displayed, culinary recipes (11), etc….”; the reference clearly discloses projecting information on a local spot of a reflecting surface, thus being a clearance provided to be able to project said information.]
AS Per Claim 15, Charpentier discloses a method of displaying cooking information of an induction heating cooking apparatus [abstract] comprising:
 receiving from a control panel a user input corresponding to heating of a cooking container placed on a top plate [Par. 56; “…This (especially machine-machine or human-machine) communication interface may be a device especially allowing the heating elements and/or light sources to be controlled or commands to be transmitted thereto from or via control knobs or touch controls integrated into the worktop or separate therefrom and located on an external element that is advantageously immovable or movable, in the case especially where the commands are communicated wirelessly….”];
 generating a magnetic field in a working coil [Fig. 3, #7] positioned below the top plate [Fig. 1, #6] and induction heating the cooking container [Par. 33; “…at least one heating element (or heater element), for example one or more radiant or halogen elements or one or more gas burners and/or one or more inductive heating means, these heating means generally being located under the worktop and hidden by the latter when turned off….”] corresponding to the user input [Par. 56; “…This (especially machine-machine or human-machine) communication interface may be a device especially allowing the heating elements and/or light sources to be controlled or commands to be transmitted thereto from or via control knobs or touch controls integrated into the worktop or separate therefrom and located on an external element that is advantageously immovable or movable, in the case especially where the commands are communicated wirelessly….”];
displaying first cooking information corresponding to the user input on a display of the control pane [Par. 77; “….The sources (8) are for example formed by a plurality of LEDs borne by a base housed in a profile, and for example integrated into an extractor hood (14) located plumb above the worktop. These sources, apart from signaling heating zones, may also or alternatively serve to illuminate (locally or entirely) the worktop, or to display by projection various items of information, such as data to be displayed, culinary recipes (11), etc…”];  and 
outputting second cooking information corresponding to the user input from a projector [Fig. 1, #8] to a reflector [Fig. 1, #5] positioned between the working coil [Fig. 3, #7] and the projector [Fig. 1, #8; Par. 77; “…The sources (8) are for example formed by a plurality of LEDs borne by a base housed in a profile, and for example integrated into an extractor hood (14) located plumb above the worktop. These sources, apart from signaling heating zones, may also or alternatively serve to illuminate (locally or entirely) the worktop, or to display by projection various items of information, such as data to be displayed, culinary recipes (11), etc…”]
wherein the reflector [Fig. 1, #5] is configured to perform one of reflecting, projecting, and image-forming [Par. 77; “…These sources, apart from signaling heating zones, may also or alternatively serve to illuminate (locally or entirely) the worktop, or to display by projection various items of information, such as data to be displayed, culinary recipes (11), etc….”] the cooking information toward the top plate [Fig. 1, #9].
Charpentier does not explicitly disclose the projector and the reflector are positioned underneath the top plate.  
Pryor, much like Charpentier, pertains to a field of control of home appliances. [abstract] 
Pryro discloses the projector [Fig. 9a, #A] and the reflector [Fig. 9a, #901] are positioned underneath the top plate [Fig. 9, #900].
wherein an angle [Fig. 9a, #B above] between an optical axis [Fig. 9a, #A] of the projector [Fig. 9a, #Projector] and the reflector [Fig. 9a, #901] with respect to the top plate [Par. 131; “…As shown the projector 685 (controlled by computer 690 which receives inputs from the knob, switch and touch screen commands) may be angled to project obliquely onto the rear surface of the screen and control surface at an angle such as shown in FIG. 4…” the reference explicitly discloses that the projector is angle to project obliquely, in which the angle, depicted in Figure 9A, #B above, must be an acute angle, as the opposing angle is oblique, which acute angles encompass all degrees below 90 (including 10 degrees)  (https://www.merriam-webster.com/dictionary/acute#synonyms ). Also, an “optical axis” in itself is broad, as there is no structural limitations was to what defines said optical axis, other than saying one exists.]

    PNG
    media_image1.png
    495
    729
    media_image1.png
    Greyscale

With regards to the limitation “…the angle is less than 10 degrees…”, As stated in MPEP 2144.05, “…In the case where the claimed ranges "…overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")…” In this instance, the acute angle [Fig. 9, #B above] encompasses the range of being less than 10 degrees, and thus reads on the claim limitation.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the reflector and projector as taught by Charpentier in view of the reflector and projector as taught by Pyor to further include the projector and the reflector are positioned underneath the top plate and wherein an angle between an optical axis of the projector and the reflector with respect to the top plate is less than 10 degrees to ensure that information is easily and readily available for a user to observe.  
Claim(s) 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Charpentier (US 2017/0023260) in view of Pryor (US 2010/0182136) in further view of Toshio (JP 2003272815)
As Per Claim 7, Charpentier discloses all limitations of the invention except wherein one of the flat reflector and the curved reflector is configured to be tilted greater than 88 degrees and less than 93 degrees with respect to the bottom surface of the main body.
Toshio, much like Charpentier, pertains to an electric heating cooker with a display which makes the user easily and sensibly recognize information. [abstract] 
Toshio discloses a one of the flat reflector [Fig. 11, #21] and the curved reflector is configured to be tilted greater than 88 degrees and less than 93 degrees with respect to the bottom surface of the main body [Fig. 11, #1; the reference clearly discloses that the reflector (21) can be “…the transmitting member 21 can move up and down while the transmitting member 21 can move up and down. It is free to appear and disappear from...” (Par. 32) The reference clearly shows that the reflector (21) can be freely rotated to any desired position, and it is well within the functionality of the reference to tilt the reflector (21) within the range as recited in the functional limitation of the claim.]
Toshio discloses the benefits of tilting a reflector in that it enables for information to be easily and readably displayed to a user. [Par. 61] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the reflector as taught by Charpentier in view of the tilting reflector as taught by Toshio to further include a flat reflector and the curved reflector is configured to be tilted greater than 88 degrees and less than 93 degrees with respect to the bottom surface of the main body to enable for information to be easily and readably displayed to a user. [Par. 61]
As Per Claim(s) 14, Charpenteir discloses all limitations of the invention except a second partition positioned between the top plate and the bottom surface of the main body, wherein the second partition comprises one of a groove and a protrusion corresponding to the reflector that is tilted at a predetermined angle.
Toshio, much like Charpentier, pertains to an electric heating cooker with a display which makes the user easily and sensibly recognize information. [abstract] 
Toshio discloses a second partition [Fig. 15, #6] positioned between the top plate [Fig. 15, #4] and the bottom surface of the main body [Fig. 11, #2], wherein the second partition comprises one of a groove [Fig. 11, #A below] and a protrusion corresponding to the reflector that is tilted at a predetermined angle [Fig. 11, #21].
Toshio discloses the benefits of the partition and the reflector in that it adequately accommodates for the reflector to enable for information to be easily and readably displayed to a user. [Par. 61] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the reflector as taught by Charpentier in view of the projector as taught by Toshio to further include a second partition positioned between the top plate and the bottom surface of the main body, wherein the second partition comprises one of a groove and a protrusion corresponding to the reflector that is tilted at a predetermined angle to adequately accommodate for the reflector to enable for information to be easily and readably displayed to a user. [Par. 61]
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered. 
Applicant asserts that the reflector of Pryor is not combinable with that of the prior art, as the projection of the angle is “90 degrees” with respect to the top plate, and the working coils cannot be arranged between the projector and the plate because working coils would block the light emitted from the project. 
The Examiner respectfully disagrees. Firstly, there is no evidence in the prior art that states that the projection of the angle is “90 degrees”. To the contrary, the prior art clearly discloses  [Par. 131; “…As shown the projector 685 (controlled by computer 690 which receives inputs from the knob, switch and touch screen commands) may be angled to project obliquely onto the rear surface of the screen and control surface at an angle such as shown in FIG. 4…”] 
That is, the reference explicitly discloses that the projector is angle to project obliquely, in which the angle, depicted in Figure 9A, #B above, must be an acute angle, as the opposing angle is oblique, which acute angles encompass all degrees below 90 (including 10 degrees)  (https://www.merriam-webster.com/dictionary/acute#synonyms ). 
This is in direct contradiction that it would be blocked by the working coils, as the angle of projection is clearly not 90 degrees. Even if 90 degrees, applicant has provided no evidence as how the working coils would “block” the projection. 
Also, an “optical axis” in itself is broad, as there is no structural limitations was to what defines said optical axis, other than saying one exists.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHUME ABARAHM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761               
                                                                                                                                                                                           
/ERIN E MCGRATH/Examiner, Art Unit 3761